 
SECURITY AGREEMENT
 
1.           Identification.
 
This Security Agreement (the “Agreement”), dated as of February 3, 2012, is
entered into by and between IZEA, INC., a Nevada corporation ("Holdings") and
IZEA Innovations, Inc., a Nevada corporation (Holdings and Izea, collectively,
the “Company”), with its primary offices located at 150 N. Orange Avenue, Suite
412, Orlando, Fl.32801, and Barry Honig and Michael Brauser (collectively, the
“Holder”).
 
2.           Recitals.
 
2.1           At or about the date hereof, the Holder is making a bridge loan
(the “Loan”) to theCompany. The Holder and the Company acknowledge that it is
beneficial to Company that the Loan is  made.
 
2.2           The Loan will be evidenced by a senior secured promissory note
(the “Note”) issued by Company on or about the date of this Agreement.  The Note
is in the principal amount of $550,000 and were or will be executed by Company
as “Maker” or “Company” for the benefit of the Holder as the“Holder” or “Payee”
thereof.
 
2.3           In consideration of the Loan made and to be made by Holder to
Company and for other good and valuable consideration, and as security for the
performance by Company of its obligations under the Note, and as security for
the repayment of the Loan and all other sums due from Company to Holder
(collectively, the “Obligations”), Company, for good and valuable consideration,
receipt of which is acknowledged, has agreed to grant to the Holder a security
interestin the Collateral (as such term is hereinafter defined), on the terms
and conditions hereinafter set forth.  Obligations include all future advances
and loans by Holder to Company that may be made pursuant to the Note or any
other agreements.
 
2.4           The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined:  Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, Inventory and Proceeds.  Other capitalized terms employed herein
and not otherwise defined shall have the meanings attributed to them in the
Note.
 
3.           Grant of General Security Interest in Collateral.
 
3.1           As security for the Obligations of Company, Company hereby grants
the Holder, a security interest in the Collateral.
 
3.2           “Collateral” shall mean all of the following property of Company:
 
(A)           All now owned and hereafter acquired right, title and interest of
Company in, to and in respect of all Accounts, Goods, real or personal property,
all present and future books and records relating to the foregoing and all
products and Proceeds of the foregoing, and as set forth below:
 
 
1

--------------------------------------------------------------------------------

 
 
(i)           All now owned and hereafter acquired right, title and interest of
Company in, to and in respect of all: Accounts, interests in goods represented
by Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee; Documents; Instruments; letters of credit,
bankers’ acceptances or guaranties; cash moneys, deposits; securities, bank
accounts, deposit accounts, credits and other property now or hereafter owned or
held in any capacity by Company, as well as agreements or property securing or
relating to any of the items referred to above;
 
(ii)           Goods:  All now owned and hereafter acquired right, title and
interest of Company in, to and in respect of goods, including, but not limited
to all Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Company’s business and all names or marks affixed to or to be affixed thereto
for purposes of selling same by the seller, manufacturer, lessor or licensor
thereof and all Inventory which may be returned to Company by its customers or
repossessed by Company and all of Company’s right, title and interest in and to
the foregoing (including all of Company’s rights as a seller of goods);
 
(iii)           Property:  All now owned and hereafter acquired right, title and
interests of Company in, to and in respect of any other personal property in or
upon which Company has or may hereafter have a security interest, lien or right
of setoff;
 
(iv)           Books and Records:  All present and future books and records
relating to any of the above including, without limitation, all computer
programs, printed output and computer readable data in the possession or control
of the Company, any computer service bureau or other third party; and
 
(v)           Products and Proceeds:  All products and Proceeds of the foregoing
in whatever form and wherever located, including, without limitation, all
insurance proceeds and all claims against third parties for loss or destruction
of or damage to any of the foregoing.
 
3.3           The Holder is hereby specifically authorized, after the Maturity
Date (as defined in the Note) is accelerated or otherwise, and after the
occurrence of an Event of Default (as defined herein) and the expiration of any
applicable cure period, to transfer any Collateral into the name of the Holder
and to take any and all action deemed advisable to the Holder to remove any
transfer restrictions affecting the Collateral.
 
4.           Perfection of Security Interest.
 
4.1           Company shall prepare, execute and deliver to the Holder UCC-1
Financing Statements.  The Holder is instructed to prepare and file at Company’s
cost and expense, financing statements in such jurisdictions deemed advisable to
Holder, including but not limited to the State of Nevada.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2             All other certificates and instruments constituting Collateral
from time to time required to be pledged to Holder pursuant to the terms hereof
(the “Additional Collateral”) shall be delivered to Holder promptly upon receipt
thereof by or on behalf of Company.  All such certificates and instruments shall
be held by or on behalf of Holder pursuant hereto and shall be delivered in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Holder.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Company shall cause Holder (or its custodian, nominee or
other designee) to become the registered holders thereof, or cause each issuer
of such securities to agree that it will comply with instructions originated by
Holder with respect to such securities without further consent by Company.  If
any Collateral consists of security entitlements, Company shall transfer such
security entitlements to Holder (or its custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by Holder without further consent by Company.
 
4.3           If Company shall receive, by virtue of Company being or having
been an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Company pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Company shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Holder, shall segregate it from Company’s other
property and shall deliver it forthwith to Holder, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Holder as Collateral and as further collateral security for
the Obligations.
 
5.           Distribution.
 
5.1           So long as an Event of Default does not exist, Company shall be
entitled to exercise all voting power pertaining to any of the Collateral,
provided such exercise is not contrary to the interests of the Holder and does
not impair the Collateral.
 
5.2.           At any time an Event of Default exists or has occurred and is
continuing, all rights of Company, upon notice given by Holder, to exercise the
voting power and receive payments, which it would otherwise be entitled to
pursuant to Section 5.1, shall cease and all such rights shall thereupon become
vested in Holder, which shall thereupon have the sole right to exercise such
voting power and receive such payments.
 
5.3           All dividends, distributions, interest and other payments which
are received by Companycontrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Holderas security and Collateral for
payment of the Obligation, shall be segregated from other funds ofCompany, and
shall be forthwith paid over to Holder as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Holder as Collateral and as further collateral security for
the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Further Action By Company; Covenants and Warranties.
 
6.1           Subject to the terms of this Agreement, Holder at all times shall
have a perfected security interest in the Collateral. Company represents that,
other than the security interests described on Schedule 6.1, it has and will
continue to have full title to the Collateral free from any liens, leases,
encumbrances, judgments or other claims.  The Holder’ssecurity interest in the
Collateral constitutes and will continue to constitute a first, prior and
indefeasible security interest in favor of Holder, subject only to the security
interests described on Schedule 6.1. Company will do all acts and things, and
will execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Holder to establish, maintain and continue the perfected security
interest of Holder in the perfected Collateral, and will promptly on demand, pay
all costs and expenses of filing and recording, including the costs of any
searches reasonably deemed necessary by Holder from time to time to establish
and determine the validity and the continuing priority of the security interest
of Holder, and also pay all other claims and charges that, in the opinion of
Holder are reasonably likely to materially prejudice, imperil or otherwise
affect the Collateral or Holder’s security interests therein.
 
6.2           Except (i) in connection with sales of Collateral, in the ordinary
course of business, for fair value and in cash and (ii) for Collateral which is
substituted by assets of identical or greater value (subject to the consent of
the Holder) or which is inconsequential in value, Company will not sell,
transfer, assign or pledge those items of Collateral (or allow any such items to
be sold, transferred, assigned or pledged), without the prior written consent of
Holderother than a transfer of the Collateral to a wholly-owned United States
formed and located subsidiary on prior notice to Holder, and provided the
Collateral remains subject to the security interest herein described.  Although
Proceeds of Collateral are covered by this Agreement, this shall not be
construed to mean that Holderconsent to any sale of the Collateral, except as
provided herein.  Sales of Collateral in the ordinary course of businessand as
described above shall be free of the security interest of Holder and Holder
shall promptly execute such documents (including without limitation releases and
termination statements) as may be required by Company to evidence or effectuate
the same.
 
6.3           Company will, at all reasonable times during regular business
hours and upon reasonable notice, allow Holderor itsrepresentatives free and
complete access to the Collateral and all of Company’s records that in any way
relate to the Collateral, for such inspection and examination as Holder
reasonably deems necessary.
 
6.4           Company, at its sole cost and expense, will protect and defend
this Security Agreement, all of the rights of Holder hereunder, and the
Collateral against the claims and demands of all other persons.
 
6.5           Company will promptly notify Holder of any levy, distraint or
other seizure by legal process or otherwise of any part of the Collateral, and
of any threatened or filed claims or proceedings that are reasonably likely to
affect or impair any of the rights of Holder under this Security Agreement in
any material respect.
 
6.6           Company, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated.  Company shall make the Holder loss payee thereon to the extent of its
interest in the Collateral. Holder is hereby irrevocably (until the Obligations
are indefeasibly paid in full) appointed Company’s attorney-in-fact to endorse
any check or draft that may be payable to Company so that Holder may collect the
proceeds payable for any loss under such insurance.  The proceeds of such
insurance, less any costs and expenses incurred or paid by Holder in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.
 
 
4

--------------------------------------------------------------------------------

 
 
6.7           In order to protect the Collateral and Holder’s interest therein,
Holder may, at Holder’s option, and without any obligation to do so, pay,
perform and discharge any and all amounts, costs, expenses and liabilities
herein agreed to be paid or performed by Company upon Company’s failure to do
so.  All amounts expended by Holder in so doing shall become part of the
Obligations secured hereby, and shall be immediately due and payable by Company
to Holder upon demand and shall bear interest at the lesser of 16% per annum or
the highest legal amount allowed from the dates of such expenditures until paid.
 
6.8           Upon the request of Holder, Company will furnish to Holder within
five (5) business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Holder, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Company
securing the Obligations.  In connection with any assignment by Holder of this
Security Agreement, Company hereby agrees to cause the insurance policies
required hereby to be carried by Company, if any, to be endorsed in form
satisfactory to Holder or to such assignee, with loss payable clauses in favor
of such assignee, and to cause such endorsements to be delivered to Holder
within ten (10) calendar days after request therefor by Holder.
 
6.9           Company will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Holder from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Holder may reasonably require to perfect its security
interest hereunder.
 
6.10           Company represents and warrants that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens, encumbrances
and claims other than those listed on Schedule 6.1.
 
6.11           Company hereby agrees not to divest itself of any right under the
Collateral except as permitted herein absent prior written approval of the
Holder, except to a subsidiary organized and located in the United States on
prior notice to Holder provided the Collateral remains subject to the security
interest herein described.
           

6.12           Company will notify Holder within ten (10) days of the occurrence
of any change of Company’s name, domicile, address or jurisdiction of
incorporation.  The timely giving of this notice is a material obligation of
Company.
 
7.           Power of Attorney.
 
At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, Company hereby irrevocably constitutes and appoints Holder as the
true and lawful attorney of Company, with full power of substitution, in the
place and stead of Company and in the name of Company or otherwise, at any time
or times, in the discretion of the Holder, to take any action and to execute any
instrument or document which the Holder may deem necessary or advisable to
accomplish the purposes of this Agreement.  This power of attorney is coupled
with an interest and is irrevocable until the Obligations are satisfied.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Performance By The Holder.
 
If Company fails to perform any material covenant, agreement, duty or obligation
of Company under this Agreement, Holder may, after any applicable cure period,
at any time or times in its discretion, take action to effect performance of
such obligation.  All reasonable expenses of the Holder incurred in connection
with the foregoing authorization shall be payable by Company as provided in
Paragraph 12.1 hereof.  No discretionary right, remedy or power granted to the
Holder under any part of this Agreement shall be deemed to impose any obligation
whatsoever on the Holder with respect thereto, such rights, remedies and powers
being solely for the protection of the Holder.
 
9.           Event of Default.
 
An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement orin the Note or any other agreement to which Company and
Holder are parties.   Upon and after any Event of Default, after the applicable
cure period, if any, any or all of the Obligations shall become immediately due
and payable at the option of the Holder, and the Holder may dispose of
Collateral as provided below.  A default by Company of any of its material
obligations pursuant to this Agreement and any of the Transaction Documents
shall be an Event of Default hereunder and an “Event of Default” as defined in
the Note.
 
10.           Disposition of Collateral.
 
Upon and after any Event of Default which is then continuing,
 
10.1           The Holder may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations.  In
addition to other rights and remedies provided for herein or otherwise available
to it, the Holder shall have all of the rights and remedies of a holder on
default under the Uniform Commercial Code then in effect in the State of New
York.
 
10.2           If any notice to Company of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Company agrees is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Company of
the time and place of any sale of Collateral which Company hereby agrees may be
by private sale.  The rights granted in this Section are in addition to any and
all rights available to Holder under the Uniform Commercial Code.
 
10.3           The Holder is authorized, at any such sale, if the Holder deems
it advisable to do so, in order to comply with any applicable securities laws,
to restrict the prospective bidders or purchasers to persons who will represent
and agree, among other things, that it is purchasing the Collateral for its own
account for investment, and not with a view to the distribution or resale
thereof, or otherwise to restrict such sale in such other manner as the Holder
deems advisable to ensure such compliance.  Sales made subject to such
restrictions shall be deemed to have been made in a commercially reasonable
manner.
 
10.4           All proceeds received by the Holder in respect of any sale,
collection or other enforcement or disposition of Collateral, shall be applied
(after deduction of any amounts payable to the Holder pursuant to Paragraph 12.1
hereof) against the Obligations.   Upon payment in full of all Obligations,
Company shall be entitled to the return of all Collateral, including cash, which
has not been used or applied toward the payment of Obligations or used or
applied to any and all costs or expenses of the Holder incurred in connection
with the liquidation of the Collateral (unless another person is legally
entitled thereto).  Any assignment of Collateral by the Holder to Company shall
be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, Holder may purchase the
Collateral and pay for such purchase by offsetting the purchase price with sums
owed to Holder by Company arising under the Obligations or any other source.
 
 
6

--------------------------------------------------------------------------------

 
 
10.5           Rights of Holder to Appoint Receiver.   Without limiting, and in
addition to, any other rights, options and remedies Holder have under the
Transaction Documents, the UCC, at law or in equity, or otherwise, upon the
occurrence and continuation of an Event of Default, Holder shall have the right
to apply for and have a receiver appointed by a court of competent
jurisdiction.  Company expressly agrees that such a receiver will be able to
manage, protect and preserve the Collateral and continue the operation of the
business of Company to the extent necessary to collect all revenues and profits
thereof and to apply the same to the payment of all expenses and other charges
of such receivership, including the compensation of the receiver, until a sale
or other disposition of such Collateral shall be finally made and
consummated.  Company waives any right to require a bond to be posted by or on
behalf of any such receiver.
 
11.           Waiver of Automatic Stay.   Company acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against Company, or if any of the Collateral should become the subject of any
bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under the Noteand any
other agreement to which the Company and Holder are parties (collectively “Loan
Documents”) and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Holder to exercise all of its rights and remedies pursuant to the Loan Documents
and/or applicable law.  COMPANY EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, COMPANY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  Company hereby consents to any
motion for relief from stay which may be filed by the Holder in any bankruptcy
or insolvency proceeding initiated by or against Company, and further agrees not
to file any opposition to any motion for relief from stay filed by the
Holder.  Company represents, acknowledges and agrees that this provision is a
specific and material aspect of this Agreement, and that the Holder would not
agree to the terms of this Agreement if this waiver were not a part of this
Agreement.  Company further represents, acknowledges and agrees that this waiver
is knowingly, intelligently and voluntarily made, that neither the Holder nor
any person acting on behalf of the Holder has made any representations to induce
this waiver, that Company has been represented (or has had the opportunity to be
represented) in the signing of this Agreement and in the making of this waiver
by independent legal counsel selected by Company and that Company has had the
opportunity to discuss this waiver with counsel.   Company further agrees that
any bankruptcy or insolvency proceeding initiated by Company will only be
brought in the Federal Court within the Southern District of New York.
 
 
7

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
12.1           Expenses.  Company shall pay to the Holder, on demand, the amount
of any and all reasonable expenses, including, without limitation, attorneys’
fees, legal expenses and brokers’ fees, which the Holder may incur in connection
with (a) sale, collection or other enforcement or disposition of Collateral; (b)
exercise or enforcement of any the rights, remedies or powers of the Holder
hereunder or with respect to any or all of the Obligations upon breach or
threatened breach; or (c) failure by Company to perform and observe any
agreements of Company contained herein which are performed byHolder.
 
12.2           Waivers, Amendment and Remedies.  No course of dealing by the
Holder and no failure by the Holder to exercise, or delay by the Holder in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Holder.  No amendment, modification or waiver of any provision of this
Agreement and no consent to any departure by Companytherefrom shall, in any
event, be effective unless contained in a writing signed by the Holder, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. The rights, remedies and powers of the
Holder, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Holder from time to time in such order as the Holder
may elect.
 
12.3           Notices.  All notices or other communications given or made
hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed (provided that a copy is
delivered by first class mail) to the party to receive the same at its address
set forth below or to such other address as either party shall hereafter give to
the other by notice duly made under this Section:
 

 
To the Company: 
IZEA, Inc.

150 North Orange Avenue
Suite 412
Orlando, Florida 32801
Attn: Ted Murphy, CEO
T:321.332.6830
F: 407-264-8489
 

 
To Holder: 
4400 Biscayne Boulevard

Miami, FL 33137
 
Any party may change its address by written notice in accordance with this
paragraph.
 
12.4           Term; Binding Effect.  This Agreement shall (a) remain in full
force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon Company, and its successors and permitted
assigns; and (c) inure to the benefit of the Holderanditssuccessors and assigns.
 
12.5           Captions.  The captions of Paragraphs, Articles and Sections in
this Agreement have been included for convenience of reference only, and shall
not define or limit the provisions of this agreement and have no legal or other
significance whatsoever.
 
 
8

--------------------------------------------------------------------------------

 
 
12.6           Governing Law; Venue; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction, except to the
extent that the perfection of the security interest granted hereby in respect of
any item of Collateral may be governed by the law of another jurisdiction.  Any
legal action or proceeding against Company with respect to this Agreement must
be brought only in the courts in the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, Company hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Company hereby irrevocably waives any objection which they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.
 
12.7           Entire Agreement.  This Agreement contains the entire agreement
of the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.
 
12.8           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
13.           Termination; Release.  When the Obligations have been indefeasibly
paid and performed in full or any outstanding Note has been exchanged pursuant
to the terms of the Noteand this Agreement shall be terminated, and the Holder,
at the request and sole expense of the Company, will execute and deliver to the
Company the proper instruments (including UCC termination statements)
acknowledging the termination of the Security Agreement, and duly assign,
transfer and deliver to the Company, without recourse, representation or
warranty of any kind whatsoever, such of the Collateral,  as may be in the
possession of the Holder.
 
14.           Holder Powers.
 
14.1           Holder Powers.  The powers conferred on the Holder hereunder are
solely to protect Holder’sinterest in the Collateral and shall not impose any
duty on it to exercise any such powers.
 
14.2           Reasonable Care.  The Holderis required to exercise reasonable
care in the custody and preservation of any Collateral in its possession;
provided, however, that the Holder shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purposes as any owner thereof reasonably requests in writing at
times other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Holder to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.
 
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.
 
 
 
___________________________________________
 
 
___________________________________________
 
 
___________________________________________

 
 
HOLDER:
     
/s/ Barry Honig
 
Barry Honig
     
/s/ Michael Brauser
 
Michael Brauser
     
COMPANY:
     
/s/ Edward Murphy
 
IZEA, Inc.
By: Edward Murphy
Title: Chief Executive Officer
     
/s/ Edward Murphy
 
IZEA Innovations, Inc.
By: Edward Murphy
Title: Chief Executive Officer
     

 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 6.1
 
Security Interests
 
None.
 
 
11
 
 
 